ORDER
On the 18th day of October 1943, Faafia of Pago Pago, filed an application to register the matai name “Maiava”. On October 20, 1943, Arona of Faleniu filed an objection to the registration of the matai name Maiava by Faafia claiming that he, Arona, was the rightful successor to this matai name. On November 16, 1943, Malufau of Faleniu, filed a similar objection claiming that he was entitled to hold the name. On November 16, 1943, Arona of Faleniu filed a written statement with the Clerk of Court requesting that Malufau be allowed to hold this title.
On January 22,1945, when this case was called for trial, all parties being present it was agreed in open court that the case would be continued so that the family could have a *167further meeting and conference in an effort to agree upon one person to hold this title. This case was set for another hearing on Monday, January 29, 1945, at 10 o’clock A.M. When the case was called for trial on Monday, January 29, 1945, Malufau of Faleniu and Faafia of Pago Pago both announced in open court that the family had held a meeting during the preceding week and that all parties to the controversy had agreed that Arona of Faleniu should hold the matai name “Maiava” and they both agreed to withdraw their respective application and objection. Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that Arona of Faleniu is the true and lawful successor and holder of the matai name “Maiava” and that he be allowed forthwith to register this name.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be forthwith delivered to the Attorney General of American Samoa.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that court cost in this case be taxed in the sum of $25.00 and that the cost be paid in equal parts by Faafia of Pago Pago, Arona of Faleniu and Malufau of Faleniu.